Title: From Thomas Jefferson to James Monroe, 10 May 1786
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris May 10. 1786.

My last to you was of Jan. 27. Since that I have received yours of Jan. 19. Information from other quarters gives me reason to suspect you have in negotiation a very important change in your situation. You will carry into the execution all my wishes for your happiness. I hope it will not detach you from a settlement in your own country. I had even entertained hopes of your settling in my neighborhood; but these were determined by your desiring a plan of a house for Richmond. However reluctantly I relinquish this prospect, I shall not the less readily obey your commands by sending you a plan. Having been much engaged since my return from England in answering the letters and dispatching other business which had accumulated during my absence, and being still much engaged, perhaps I may not be able to send the plan by this conveyance. If I do not send it now, I will surely by the first conveiance after this. Your Encyclopedie, containing 18. livraisons, went off last night for Havre, from whence it will go in a vessel bound to N. York. It will be under the care of M. la Croix a passenger, who, if he does not find you in N. York, will carry it to Virginia and send it to Richmond. Another copy, in a separate box, goes for Currie. I pay here all charges to N. York. What may occur afterwards I desire him to ask either of you or Currie, as either will pay for the other, or to draw on me for them.

My letters to Mr. Jay will have informed you of the objects which carried me to England; and that the principal one, the treaty with Portugal had been accomplished. Tho’ we were unable to procure any special advantages in that, yet we thought it of consequence to ensure our trade against those particular checks and discouragements which it has heretofore met with there. The information as to the Barbary states, which we obtained from Abdrahamen the Tripoline Ambassador was also given to Mr. Jay. If it be right, the scale of proportion between those nations which we had settled be also right, eight times the sum required by Tripoli will be necessary to accomplish a peace with the whole, that is to say about two hundred and fifty thousand guineas. The continuance of this peace will depend on their idea of our power to enforce it, and on the life of the particular Dey or other head of the government with whom it is contracted. Congress will no doubt weigh these circumstances against the expence and probable success of compelling a peace by arms. Count d’Estaing having communicated to me verbally some information as to an experiment formerly made by this country, I shall get him to put it into writing and I will forward it to Congress, as it may aid them in their choice of measures. According to this, a force, which after the first outfit, might cost about three thousand guineas a month sufficed in a short time. However which plan is most eligible can only be known to yourselves who are on the spot and have under your view all the difficulties of both. There is a third measure that of abandoning the Mediterranean carriage to other nations. With respect to England, no arrangements can be taken. The merchants were certainly disposed to have consented to accomodation as to the article of debts. I was not certain when I left England that they would relinquish the interest during the war. A letter received since from the first character among the American merchants in Scotland satisfies me they would have relinquished it to ensure the capital and residue of interest. Would to heaven all the states therefore would settle a uniform plan. To open the courts to them so that they might obtain judgments, to divide the executions into so many equal annual instalments as that the last might be paid in the year 1790., to have the paiments in actual money, and to include the capital and interest preceding and subsequent to the war, would give satisfaction to the world, and to the merchants in general. Since it is left for each nation to pursue their own measures in the execution of the late treaty, may not Congress with propriety  recommend a mode of executing that article respecting the debts, and send it to each state to be passed into law. Whether England gives up the posts or not, these debts must be paid, or our character stained with infamy among all nations and to all times. As to the satisfaction for slaves carried off, it is a bagatelle which if not made good before the last instalment becomes due, may be secured out of that. I formerly communicated the overtures for a treaty which had been made by the Imperial Ambassador. The instructions from Congress being in their favor, and Mr. Adams’s opinion also, I encouraged them. He expected his full powers when I went to England. Yet I did not think, nor did Mr. Adams, that this was of importance enough to weigh against the objects of that journey. He received them soon after my departure, and communicated it to me on my return, asking a copy of our propositions. I gave him one, but observed our Commission had then but a few days to run. He desired I would propose to Congress the giving new powers to go on with this, and said that in the mean time he would arrange with us the plan. In a commercial view no great good is to be gained by this, but in a political one it may be expedient. Our national respect needs strengthening in Europe. It will certainly receive reinforcement by our being received into alliance by the second power and what will shortly be the first character in Europe. He is at the head too of the other great European confederacy, and may serve us with all the powers in that scale. As the treaty would of course be in the terms of those of Prussia and Portugal, it will give us but little additional embarrasment in any commercial regulations we may wish to establish. The exceptions from these which the other Treaties will require, may take in the treaty with the Emperor. I should be glad to communicate some answer as soon as Congress shall have made up their minds on it. My information to Congress on the subject of our commerciable articles with this country has only come down to Jan. 27. Whether I shall say any thing on it in my letter to Mr. Jay by this conveiance depends on it’s not being too early for an appointment I expect hourly from the Count de Vergennes to meet him on this and other subjects. My last information was that the lease was too far advanced to withdraw from it the article of tobacco, but that a clause is inserted in it empowering the king to discontinue it at any time. A discontinuance is therefore the only remaining object, and as even this cannot be effected till the expiration of the old lease, which is about the end of the present year, I have wished only to stir the  subject from time to time so as to keep it alive. This idea led me into a measure proposed by the M. de la Fayette whose return from Berlin found the matter in that point to which my former report to Congress has conducted it. I communicated to him what I had been engaged on, what were my prospects, and my purpose of keeping the subject just open. He offered his services with that zeal which commands them on every occasion respecting America. He suggested to me the meeting two or three gentlemen well acquainted with this business. We met. They urged me to propose to the Ct. de Vergennes the appointing a committee to take this matter into consideration. I told them that decency would not permit me to point out to the Ct. de Vergennes the mode by which he should conduct a negotiation, but that I would press again the necessity of an arrangement, if whilst that should be operating on his mind they would suggest the appointment of a committee. The Marquis offered his service for this purpose. The consequence was the appointment of a committee, and the Marquis as a member of it. I communicated to him my papers. He collected other lights wherever he could, and particularly from the gentlemen with whom we had before concerted, and who had a good acquaintance with the subject. The Marquis became our champion in the committee and two of it’s members, who were of the corps of Farmers general entered the lists on the other side. Each gave in memorials. The lease indeed was signed while I was gone to England, but the discussions were and still are continued in the Committee from which we derive two advantages, 1. that of shewing that the object is not to be relinquished and 2. to enlighten government as to it’s true interest. The Ct. de Vergennes is absolutely for it, but it is not in his department. Calonnes is his friend, and in this instance his principle seems to be Amica veritas, sed magis amicus Plato. An additional hope is founded in the expectation of a change of the minister of finance. The present one is under the absolute controul of the farmers general. The committee’s views have been somewhat different from mine. They despair of a suppression of the farm, and therefore wish to obtain palliatives which would coincide with the particular good of this country. I think that so long as the monopoly in the sale is kept up, it is of no consequence to us how they modify the pill for their own internal relief; but on the contrary the worse it remains, the more necessary it will render a reformation. Any palliative would take from us all those arguments and friends who would be satisfied with accomodation. The Marquis, tho differing in opinion from me in this point has however  adhered to my principle of absolute liberty or nothing. In this condition is the matter at this moment. Whether I say any thing on the subject to Mr. Jay will depend on my interview with Ct. de Vergennes. I doubt whether that will furnish any thing worth communicating and whether it will be in time. I therefore state thus much to you, that you may see the matter is not laid aside.
I must beg leave to recommend Colo. Humphreys to your acquaintance and good offices. He is an excellent man, an able one, and in need of some provision. Besides former applications to me in favor of Dumas, the Rhingrave of Salm (the effective minister of the government of Holland, while their two Ambassadors here are ostensibly and) who is conducting secret arrangements for them with this court, presses his interests on us. It is evident the two governments make a point of it. You ask why do they not provide for him themselves? I am not able to answer the question but by a conjecture that Dumas’s particular ambition prefers an appointment from us. I know all the difficulty of this application which Congress has to encounter. I see the reasons against giving him the primary appointment at that court, and the difficulty of his accomodating himself to a subordinate one. Yet I think something must be done in it to gratify this court, of which we must be always asking favours. In these countrys personal favours weigh more than public interest. The minister who has asked a gratification for Dumas has embarked his own feelings and reputation on that demand. I do not think it was discreet by any means. But this reflection might perhaps aggravate a disappointment. I know not really what you can do but yet hope something will be done. Adieu my dear Sir and believe me to be your’s affectionately,

Th: Jefferson

